 Case 3:19-cv-01354-SMY Document 12 Filed 04/30/20 Page 1 of 8 Page ID #61



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 GRANVILLE JOHNSON,                                  )
 K79226                                              )
                                                     )
                Plaintiff,                           )
                                                     )        Case No. 19-cv–1354-SMY
 vs.                                                 )
                                                     )
 TYLER D. RICHERSON,                                 )
 FRANK LAWRENCE,                                     )
 JOHN DOES #1-16,                                    )
 JANE DOES #1-4,                                     )
 JOHN/JANE DOE HEALTH CARE                           )
 UNIT ADMINISTRATOR and                              )
 WEXFORD HEALTH SERVICES                             )
                                                     )
                Defendants.                          )


                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Granville Johnson, an inmate of the Illinois Department of Corrections (“IDOC”)

currently housed at the Menard Correctional Center (“Menard”), brings this action pursuant to 42

U.S.C. § 1983 for alleged deprivations of his constitutional rights. He asserts claims for failure to

protect, unconstitutional conditions of confinement and deliberate indifference to his serious

physical and mental health conditions, and seeks monetary damages.

        Plaintiff’s Complaint (Doc. 1) is now before the Court for preliminary review pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28



                                                 1
 Case 3:19-cv-01354-SMY Document 12 Filed 04/30/20 Page 2 of 8 Page ID #62



U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir.

2009).

                                          The Complaint

         Plaintiff makes the following allegations in the Complaint: on April 28, 2019, Plaintiff’s

cellmate, “Broward,” told gallery officer Richerson that he was refusing his housing assignment

and wanted to be moved. (Doc. 1, p. 10). Richerson responded that unless Broward and Plaintiff

fought, he would not take Broward out of the cell. (Id.). Broward asked if that meant he had to

try and kill his cellmate or his cellmate had to try to kill him, and Richerson confirmed that was

the case. Later that evening, Broward told Richerson again that he was refusing housing and

wanted to be taken to segregation; Richerson reiterated that he was not taking Broward out of the

cell unless he and Plaintiff fought. (Id.). Richerson told Broward the policy was that there had to

be a serious altercation before a move could be made (a policy Plaintiff alleges was made by John

Doe #1 as Warden of Operations). (Id., p. 11). Broward then attacked Plaintiff, stabbing him and

beating him with a fan. (Id.).

         Plaintiff was taken to the Health Care Unit where he was checked for injuries by nurses

Jane Does 1-3. (Id., p. 12). Despite his pain and stab wounds, he received no medical treatment

and was taken to segregation. (Id.). Plaintiff sent sick call requests on April 30, May 2 and May

8, 2019, but was not seen until May 9, 2019. (Id.). John/Jane Doe Health Care Unit Administrator

was responsible for scheduling sick call visits. (Id.). Plaintiff also developed severe anxiety and

requested to see a mental health counselor on April 30 and May 2, 2019. (Id.,p. 14). He was not

seen until May 15, 2019. (Id.).




                                                 2
    Case 3:19-cv-01354-SMY Document 12 Filed 04/30/20 Page 3 of 8 Page ID #63



        In segregation, Plaintiff was placed in a dirty cell without any sheets, cleaning supplies or

hygiene kit by John Doe #2. The windows in the unit were open for several days during cold

weather. (Id., p. 13). Plaintiff informed each of the gallery officers (John Does #2-16) about the

conditions but was not given the bedding or hygiene kit until May 5, 2019. (Id.).

        Based on the allegations of the Complaint, the Court finds it convenient to organize the pro

se action into the following Counts:

        Count 1:          An Eighth Amendment claim against Richerson and John Doe #1 for
                          exposing him to a substantial risk of serious physical injury.

        Count 2:          An Eighth Amendment claim against Jane Does #1-3 and Jane Doe
                          Health Care Unit Administrator for deliberate indifference to a serious
                          health issue.

        Count 3:          An Eighth Amendment conditions of confinement claim against John
                          Does #2-16.

        Count 4:          An Eighth Amendment claim against Jane Doe #4 and Wexford for
                          deliberate indifference to a serious mental health issue.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                           Preliminary Dismissal

        Warden Lawrence is named in the case caption, but no allegations are made against him in

the Complaint. Because no claim is stated against a defendant identified in the caption but not

mentioned in the body of the Complaint, he is dismissed from the case without prejudice. See,

Black v. Lane, 22 F.3d 1395, n.8 (7th Cir. 1994).



1
   See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
 Case 3:19-cv-01354-SMY Document 12 Filed 04/30/20 Page 4 of 8 Page ID #64



                                             Discussion

                                              Count 1

       To state a claim for failure to protect, a plaintiff must sufficiently allege (1) that he was

incarcerated under conditions posing a substantial risk of serious harm and (2) that the defendants

acted with deliberate indifference to his health or safety. Santiago v. Walls, 599 F.3d 749, 756

(7th Cir. 2010). Plaintiff adequately states such a claim against Richerson, as he alleges Richerson

told Broward the only way he could get what he wanted was to fight Plaintiff and confirmed it

when Broward asked for clarification. Plaintiff also states a viable claim against John Doe #1. A

policymaker may be deliberately indifferent if they promulgated an unconstitutional policy with

notice that it would pose “a substantial risk of serious harm” to Plaintiff. Butera v. Cottey, 285

F.3d 601, 605 (7th Cir. 2002). A policy that does not allow for relocation based on credible

immediate threats until the violence actually occurs may reasonably be said to qualify. Count 1

survives screening.

                                              Count 2

       “To prevail on a deliberate-indifference claim, the plaintiff must prove that he suffered

from (1) objectively serious medical condition to which (2) a state official was deliberately, that

is subjectively, indifferent.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 622 (7th Cir.

2008) (quotation omitted). Plaintiff adequately alleges deliberate indifference to his assault injuries

against Jane Does #1-3, but not against John/Jane Doe Health Care Unit Administrator. While he

alleges that the health care unit administrator is responsible for scheduling, there is no indication

when (or if) he or she actually received the sick call and whether the slips contained adequate

information to put him or her on notice of Plaintiff’s condition. John/Jane Doe Health Care Unit

Administrator is therefore dismissed without prejudice.



                                                  4
 Case 3:19-cv-01354-SMY Document 12 Filed 04/30/20 Page 5 of 8 Page ID #65



                                                Count 3

        Prison officials violate the Eighth Amendment if they are deliberately indifferent to adverse

conditions that deny “the minimal civilized measure of life's necessities,” including adequate

sanitation, bedding and personal hygiene items. Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013).

While it is unclear at this juncture whether the relatively brief period Plaintiff was confined without

the alleged items is sufficient to rise to the level of a constitutional deprivation, it is a fact inquiry

not subject to a bright-line rule. Affording Plaintiff the benefit of all reasonable inferences, Count

3 survives screening.

                                                Count 4

        The standard for deliberate indifference to a serious mental health need is the same as that

for physical ailments. Sanville v. McCaughtry, 266 F.3d 724, 733 (7th Cir. 2001). Plaintiff fails

to state a claim against Jane Doe #4, who he alleges was responsible for scheduling mental health

visits. There is no indication when she received the mental health call requests and what facts in

the call requests would have alerted her to the need for earlier scheduling.

        A private corporation is shielded from respondeat superior and vicarious liability under

Section 1983. Shields v. Illinois Dep't of Corr., 746 F.3d 782, 789 (7th Cir. 2014). It may be

subject to Monell liability, however, for which Plaintiff must demonstrate that the wrongdoers

acted pursuant to an unconstitutional policy or custom of Wexford’s, and that the policy or custom

was the moving force behind the constitutional violation. Whiting v. Wexford Health Sources,

Inc., 839 F.3d 658, 664 (7th Cir. 2016); Shields, 746 F.3d at 790; and Gable v. City of Chicago,

296 F.3d 531, 537 (7th Cir. 2002) (citing Monell v. Dep't of Social Servs., 436 U.S. 658, 691

(1978)). Plaintiff alleges that Wexford had a “policy of addressing non-emergency mental health

requests within 14 days[.]” Whether the policy is unconstitutional as applied is a question for



                                                    5
 Case 3:19-cv-01354-SMY Document 12 Filed 04/30/20 Page 6 of 8 Page ID #66



another day, but Plaintiff adequately claims the policy was the moving force behind a delay in him

receiving mental health care. As such, Count 4 survives as to Wexford.

                            Identification of Unknown Defendants

        Plaintiff may proceed against Defendants John Doe #1-16 and Jane Doe #1-3. However,

because these defendants must be identified with particularity before service of the Complaint can

be made on them, Plaintiff will have the opportunity to engage in limited discovery to ascertain

their identities. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009). The

current Acting Warden of Menard, Alex Jones, will be added as a defendant in his official capacity

only, and shall be responsible for responding to discovery aimed at identifying the unknown

defendants. Once their names are discovered, Plaintiff must file a motion to substitute each newly

identified defendant in place of the generic designations in the caption and Complaint.

                                           Disposition

        IT IS ORDERED that all claims against Defendants Frank Lawrence, Jane Doe Health

Care Unit Administrator, and Jane Doe #4 are DISMISSED without prejudice. The Clerk of

Court is DIRECTED to TERMINATE Lawrence, Jane Doe Health Care Unit Administrator, and

Jane Doe #4 as parties in CM/ECF. Plaintiff’s Motion to Label Claims with Alleged Constitutional

Violations (Doc. 8) is MOOT.

        The Clerk is DIRECTED to add Defendant ALEX JONES, in his official capacity only,

to the docket for the purposes of identifying the remaining Doe Defendants with particularity. As

Jones is in the case solely for discovery purposes, he need not respond to the Complaint and

only needs to enter his appearance and will receive further instruction on discovery at a later

date.




                                                6
 Case 3:19-cv-01354-SMY Document 12 Filed 04/30/20 Page 7 of 8 Page ID #67



       The Clerk of Court shall prepare for Defendants Richerson, John Does #1-16 (once

identified), Jane Does #1-3 (once identified), Wexford and Jones: (1) Form 5 (Notice of a Lawsuit

and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons).

The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum

and Order to Defendant’s place of employment as identified by Plaintiff. If Defendant fails to sign

and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date

the forms were sent, the Clerk shall take appropriate steps to effect formal service on Defendant,

and the Court will require Defendant to pay the full costs of formal service, to the extent authorized

by the Federal Rules of Civil Procedure.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

       Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk of Court

and each opposing party of any address changes; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: April 30, 2020
                                               /s/ Staci M. Yandle
                                               STACI M. YANDLE
                                               U.S. District Judge




                                                  7
 Case 3:19-cv-01354-SMY Document 12 Filed 04/30/20 Page 8 of 8 Page ID #68



                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 8
